Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communication filed on 10/26/2021. 
Claims 1-15 are pending in this application.
Claims 2 have been cancelled.
Claims 1, 4, 10, 14 have been amended.
Claims 1, 3-15 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021, 11/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone call with Eric H. Liou (67,246) on November 17, 2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:

1. (Currently Amended) A method of processing messages in a Factory Automation, FA, architecture comprising a FA network comprising at least one device, and an external network, said method being implemented by a network probe and comprising: 
- intercepting a message issued by an application of the external network and destined to a device among the at least one device of the FA network; 
- classifying the message among a predefined set of categories based at least on the device to which the message is destined and whether or not the application from which the message is issued is trusted; 
- deciding to issue an alert based at least on the category in which the message is classified, wherein 
the application is trusted in a circumstance in which the application is known or authenticated by the network probe[[.]]; and
wherein the network probe stores a classification table mapping at least categories of the predefined set with identifiers of the devices of the FA network.

2. (Canceled)

4. (Currently Amended) The method according to claim [[2]]1, wherein the message is classified further based on a type of the message, and the classification table maps categories of the predefined set with identifiers of the devices of the FA network and with message types.

10. (Currently Amended) The method according to claim [[2]]1, wherein the application is authenticated with the network probe and wherein, upon reception of a message from said application, said message being destined to a resource of a module of a device, a category mapped to the resource, to the module or to the device in the classification table is set to a predefined category.

14. (Currently Amended) A network probe for processing messages in a Factory Automation, FA, architecture comprising a FA network comprising at least one device, and an external network, the network probe comprising: 
- a network interface for intercepting a message issued by an application of the external network and intended for a device among the at least one device of the FA network; 
- a processor configured for: 

- deciding to issue an alert based at least on the category in which the message is classified, 
wherein the application is trusted in a circumstance in which the application is known or authenticated by the network probe[[.]]; and
wherein the network probe stores a classification table mapping at least categories of the predefined set with identifiers of the devices of the FA network.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “classifying the message among a predefined set of categories based at least on the device to which the message is destined and whether or not the application from which the message is issued is trusted; and - deciding to issue an alert based at least on the category in which the message is classified, wherein the application is trusted in a circumstance in which the application is known or authenticated by the network probe; and wherein the network probe stores a classification table mapping at least categories of the predefined set with identifiers of the devices of the FA network” as recited in claim 1 and similarly stated in claim 14. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-15 indicated claims 1, 3-15 are allowable over the prior art of record.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 8,805,996 B1: col. 10 L5-L25 disclose “alert module 314 determines whether to issue an alert to a supervisor based on an evaluation of the communication score of a communication against the level of trust assigned to the focal profile user by the security policy. In one embodiment, the supervisor assigns one of multiple discrete levels of trust to the focal profile user, e.g., "full trust," "some trust," "limited trust," and "no trust." Each level of trust has a communication score range associated with it. The alert module 314 module issues an alert to the supervisor if the communication score falls within the range of the trust level assigned to the focal profile user.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446